t c memo united_states tax_court john s and christobel d rendall petitioners v commissioner of internal revenue respondent docket no filed date p husband ph was ceo and chairman of the board_of se corp which had developed a process for recovering synthetic crude_oil and other minerals from oil sands in date as part of an effort to finance completion of an oil recovery plant in canada using se corp ’s technology ph lent se corp dollar_figure million from funds borrowed from merrill lynch ml through his ml margin_account ph pledged a portion of his se corp common_stock as security for loans to him through that account in date ml demanded repayment of ph’s margin_account loans and upon default by ph ml sold a portion of the pledged shares and returned the balance to ph in june and date se corp filed petitions in the u s and canada for reorganization in bankruptcy in date se corp stock was delisted by nasdaq and thereafter was listed in the pink sheets and traded over the counter although forced to sell its canadian operating_assets and mineral leases in order to generate cash to pay creditors and faced with other difficulties eg an sec investigation delinquent sec mandatory filings and class action lawsuits se corp emerged from bankruptcy in still owning its technology and various u s -based assets and personnel and with plans to commercialize its technology in the near future on date se corp ’s common_stock was trading at dollar_figure a share the issues for decision all involving taxable_year are whether ps are taxable on ml’s sale of pledged shares if taxable on that sale whether they may compute ph’s basis in the shares under a lifo as opposed to a fifo method for computing basis whether they are entitled to a dollar_figure million business or alternatively nonbusiness_bad_debt deduction for the worthlessness of ph’s dollar_figure million loan to se corp and whether they are entitled to a worthless_stock loss deduction for the worthlessness of ph’s se corp common_stock held ps are taxable on ml’s sale of pledged shares held further ph’s bases in the pledged shares sold by ml must be computed on a fifo basis held further ps are not entitled to any bad_debt deduction for the worthlessness of ph’s dollar_figure million loan to se corp held further ps are not entitled to a worthless_stock loss deduction for the worthlessness of ph’s se corp common_stock charles e anderson for petitioners vicki l miller for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency the notice respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax by the petition petitioners assign error to respondent’s determination petitioners also assign error to respondent’s denial of their claims for refund for the allowance of one or more of those claims would result in a refund of dollar_figure the amount of tax petitioners paid for after concessions the issues for decision are whether petitioners are entitled to avoid paying tax on the sale of big_number shares of solv-ex corp solv-ex common_stock issued to petitioner john s rendall mr rendall on the ground that they received no benefit from the proceeds of the sale alternatively if they are held to be taxable on that sale petitioners’ originally filed return reports total_tax due of dollar_figure total_tax payments of dollar_figure and an amount owed equal to the difference dollar_figure mistakenly computed to be dollar_figure on the return pursuant to sec_6211 internal_revenue_code_of_1986 as amended the notice determines a deficiency equal to the excess of the tax properly due dollar_figure over the tax_shown_on_the_return dollar_figure the parties stipulate that the dollar_figure originally reported by petitioners as the amount owed for has never been paid except for dollar_figure collected as offsets to refunds due petitioners for and the record does not indicate whether the balance has been assessed pursuant to sec_6201 internal_revenue_code_of_1986 as amended petitioners concede that petitioner christobel rendall is not entitled to relief from joint_and_several_liability innocent spouse relief with respect to any deficiency or underpayment for compute their long-term_capital_gain therefrom by using a last- in-first-out lifo_method for computing cost_basis as they allege or by using a first-in-first-out fifo method for computing cost_basis as respondent alleges the lifo fifo basis issue a dollar_figure million nonbusiness_bad_debt deduction in as the result of the worthlessness in that year of a dollar_figure million debt from solv-ex to mr rendall alternatively a dollar_figure million business_bad_debt deduction as a result of that alleged worthlessness and a worthless_stock loss deduction for the worthlessness in of either mr rendall’s remaining common_stock in solv-ex after the sale of big_number shares or assuming the sale of those shares is held not to be taxable to petitioners his common_stock interest in solv-ex including those big_number shares unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings of fact3 some facts are stipulated and are so found the stipulation to the extent that petitioners or respondent fail to set forth objections to the other’s proposed findings_of_fact we conclude that those proposed findings_of_fact are correct except to the extent that the nonobjecting party’s proposed findings_of_fact are clearly inconsistent therewith see 118_tc_106 n affd 353_f3d_1181 10th cir of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioners resided in albuquerque new mexico solv-ex’s formation and operations through date solv-ex was incorporated on date under new mexico law mr rendall and another individual were the founding shareholders mr rendall purchased big_number shares of solv-ex common_stock at a cost of cent a share at the company’s initial offering of stock on date beginning on date and ending on date mr rendall’s common_stock interest in solv-ex underwent a net increase to big_number shares mr rendall served as chief_executive_officer ceo and chairman of the board_of solv-ex from its inception through date when he resigned solv-ex’s business activity consisted of researching and developing a process to extract bitumen from oil sands and convert it into a synthetic crude_oil solv-ex claimed to have developed a cost-effective method to extract and process oil and industrial minerals from oil sands solv-ex also claimed to have developed a patented process to recover raw aluminum and other marketable mineral products from the fine clays contained in oil during that period mr rendall purchased a total of big_number shares at prices ranging from cent to dollar_figure a share and he sold big_number shares sands or in the waste tailings that result after the oil sands are processed solv-ex contended that the value of those marketable minerals was three times the value of the oil produced from the oil sands beginning in with its initial_public_offering solv-ex was a public company and its shares were traded on the nasdaq small cap market its financial statements reflected its status as a development stage enterprise in accordance with statement of financial_accounting standards no fas which includes in the description of such companies a company for which p lanned principal operations have not commenced or p lanned principal operations have commenced but there has been no significant revenue therefrom during solv-ex acquired a 90-percent interest in oil sands leases in alberta canada the leases after performing feasibility studies for development and commercial operation of the leases solv-ex decided to develop the leases and raise the capital required to construct an oil extraction and upgrading plant in alberta at an estimated cost of dollar_figure million in solv-ex was able to raise only dollar_figure million through the sale of convertible debentures and stock because that was less than the estimated construction cost for the plant solv-ex decided to modify its plans and build only an initial stage plant in alberta the remaining facilities to be built later solv-ex’s inability to secure the funds needed to construct a full-scale commercial plant in was due to the date decision by deutsche bank to renege on a handshake deal between solv-ex and a subsidiary of deutsche bank made before the latter’s acquisition of the subsidiary whereby solv-ex was to receive dollar_figure million of financing in date construction of the initial stage plant began in date and with the testing of the plant’s operation in date was then complete the plant produced gallons of good- quality oil during a 12-hour period on date thereby demonstrating the viability of solv-ex’s oil extraction process efforts to complete the initial stage oil recovery plant in early still intent on completing the initial stage plant mr rendall pursued alternative financing for solv-ex on date mr rendall made a dollar_figure million loan to solv-ex the dollar_figure million loan from funds borrowed from merrill lynch pierce fenner smith inc merrill lynch through mr rendall’s merrill lynch margin account6 the dollar_figure million loan which in form constituted a dollar_figure million wire transfer from merrill lynch to solv-ex’s bank account increased mr rendall’ sec_5 plant modifications were necessary in order to enable the plant to run continuously mr rendall established that account on date by transferring his existing smith barney co margin_account to merrill lynch total indebtedness against his merrill lynch margin_account to dollar_figure million mr rendall made the dollar_figure million loan as an inducement to outside lenders to put up an additional dollar_figure million of financing for solv-ex solv-ex used the dollar_figure million received from mr rendall plus an additional dollar_figure million received from three outside lenders in date in exchange for convertible debentures to continue work on the initial stage plant mr rendall’s pledge of solv-ex common_stock to merrill lynch in order to receive a line of credit through his merrill lynch margin_account mr rendall on date the same day he opened the account executed a document entitled pledge agreement for lending on shelf registered control or restricted securities the pledge agreement pursuant to the terms of the pledge agreement mr rendall pledged big_number shares of solv-ex common_stock as security for the repayment of indebtedness of the pledgor to the pledgee also pursuant to the pledge agreement any loans made by merrill lynch thereunder were payable on demand on date mr rendall pledged an additional big_number shares of solv-ex common_stock as collateral for loans from merrill lynch through his margin_account of the big_number shares of solv-ex stock pledged to merrill lynch big_number shares consisted of certificates for stock purchased by mr rendall for cent a share in the certificates for the remaining big_number pledged shares consisted of stock he purchased at various times after merrill lynch’s sale of the pledged stock on date merrill lynch sent a letter to mr rendall demanding payment of the margin loan in the amount of dollar_figure plus all accrued interest by date if mr rendall failed to repay the margin loan by that date merrill lynch stated that it would liquidate sufficient shares of solv-ex stock from the margin_account to cover the margin debt the letter further stated that if dollar_figure million were received by may the due_date for the balance would be extended until date in ensuing correspondence between merrill lynch or counsel for merrill lynch and solv-ex and or counsel for solv-ex counsel for solv-ex disputed and counsel for merrill lynch defended merrill lynch’s right under the federal securities laws to sell the pledged stock in a letter dated date merrill lynch requested solv-ex and its transfer agent to register big_number shares of the pledged solv-ex stock for transfer in the name of merrill lynch in a response to that letter and in a letter to the transfer agent both dated date counsel for solv-ex acknowledged that the requested reregistration reissuance of shares was accomplished by the transfer agent without permission to do so from either solv-ex or counsel for solv-ex merrill lynch filed with the securities_and_exchange_commission sec a form_144 notice of proposed sale of securities pursuant to rule under the securities act of the form dated date the form_144 notified the sec of the possible sale of big_number shares of solv-ex common_stock acquired on account of a default of margin loan but included a statement that p ledgee intends to sell the number of shares required to satisfy the indebtedness of pledgor the form_144 lists merrill lynch as the person for whose account the securities are to be sold and mr rendall as pledgor merrill lynch signed the form_144 as pledgee from may through date merrill lynch sold big_number shares of the pledged solv-ex common_stock in lots ranging from big_number to big_number shares and at prices ranging from dollar_figure to dollar_figure5 a share the total net sale proceeds from the sales of those shares was dollar_figure mr rendall did not identify the specific shares of solv-ex common_stock pledged to merrill lynch that were to be sold at the end of date merrill lynch returned to mr rendall a single stock certificate which comprised the shares of the pledged solv-ex common_stock not sold by merrill lynch rule c f_r sec was promulgated by the sec failure to complete the initial stage plant solv-ex had continued to make modifications to its initial stage plant in alberta during date but because it could not obtain anticipated financing solv-ex began to mothball the plant in late date toward the end of date mr rendall on behalf of solv- ex continued his attempts to obtain financing for the completion of the initial stage plant this time by offering to sell a part of the company to a large oil company those attempts proved unsuccessful when the prospective buyer of a 2-interest in solv-ex backed out of the proposed deal upon learning from mr rendall that solv-ex would be filing for bankruptcy protection under canadian law as a means of avoiding the filing of a lien by a large unpaid creditor solv-ex’s bankruptcy reorganizations on date solv-ex filed a petition for bankruptcy protection in canada under the companies’ creditors arrangement act the canadian equivalent of a filing under chapter of the united_states bankruptcy code the canadian bankruptcy on date solv-ex filed a petition under the said chapter in the u s bankruptcy court for the district of new mexico the u s bankruptcy the two bankruptcy cases the joint bankruptcies were jointly administered by each country’s respective court pursuant to a cross-border insolvency protocol agreement on date mr rendall filed a proof_of_claim in the canadian bankruptcy which included his unsecured claim for the dollar_figure million loan that claim was disallowed whereupon on date he filed a motion objecting to the claim disallowance in which he contested the bankruptcy court’s treatment of the dollar_figure million loan as a debenture rather than as an unsecured claim ultimately on date in satisfaction of his dollar_figure million claim plus accrued interest in the u s bankruptcy mr rendall received big_number shares of new common_stock of solv-ex the number of shares was determined under a formula applicable to certain convertible debenture holders that was set forth in the second amended plan_of_reorganization for solv-ex dated date the plan_of_reorganization and was based upon the closing bid price per share on the date immediately preceding the date of conversion which turned out to be cents a share during the course of the joint bankruptcies solv-ex sold its interest in the leases and its oil production facilities and equipment in canada to two separate buyers a 78-percent interest to koch exploration canada ltd koch in exchange for candollar_figure million with koch also receiving warrants exercisable for a limited time to purchase million shares of solv-ex common_stock at a discount and its remaining 12-percent interest to united tri star resources ltd uts which already held a 10-percent interest in those assets in exchange for dollar_figure million and million shares of uts common_stock both of those sales closed in date although solv-ex had entered into a preliminary agreement with koch on date as part of the agreement with koch solv-ex retained ownership of its hydrocarbon extraction technologies its technologies for mineral and metal extraction and the rights to develop the leases for the recovery_of such minerals and metals solv-ex also retained numerous process patents in the united_states canada and other countries covering its bitumen and mineral extraction technologies both for oil sands and oil shale in addition solv-ex retained other assets including acres of land in albuquerque new mexico upon which a research facility office space a pilot plant an acid plant and machinery and equipment were situated it also continued to employ a team of research engineers for a possible fresh_start in the business plan set forth in its amended disclosure statement filed in the u s bankruptcy on date the amended disclosure statement solv-ex set forth its intention to focus on commercializing its ti02s technology solv-ex’s trade_name for which it had applied for a trademark for a substitute filler and pigment for titanium dioxide useful in the paper paint and plastics industries supporting the licensing of solv-ex’s bitumen extraction process technology and obtaining a joint_venture partner for a project that will establish a major alumina and aluminum reduction production facility in alberta canada or at another site yet to be determined the business plan was developed with a goal of bringing a reorganized solv-ex to the point of positive cashflow by the year on april and date solv-ex entered into memorandums of understanding mous with two separate companies one a venezuelan company to jointly explore the development and production of solv-ex’s ti02s technology for commercial use those mous were part of solv-ex’s business plan in an exhibit attached to the amended disclosure statement solv-ex stated that the koch and uts sales provided a means for the satisfaction of substantially_all of the nonsubordinate nondebenture debt and that the proposed business plan would allow the reorganized solv-ex emerging from chapter protection to move forward with the commercial development of its valuable technologies in ti02s alumina and aluminum production on date the u s bankruptcy court for the district of new mexico approved the plan_of_reorganization effective date a similar order was entered in the canadian bankruptcy upon confirmation of the plan_of_reorganization solv-ex emerged from bankruptcy in both the united_states and canada and it continued to operate solv-ex’s sec problems because of the joint bankruptcies and its inability to obtain audited financial statements solv-ex failed to file a form 10-k annual report pursuant to section or d of the securities exchange act of with the sec for the year ended date as required under the securities exchange act of that report was due to be filed on or before date for the same reasons solv-ex failed to file quarterly reports on form 10-q the quarterly report under section or d for the quarters ended september and date as of mid-date solv-ex still intended and expected to be able to file the delinquent reports and subsequent reports becoming due in the near future in date the sec initiated an investigation involving the relationship between solv-ex and another company subsequently in sec staff members sent letters to solv-ex advising that the staff intended to recommend that the sec seek an injunction against solv-ex and certain individuals including mr rendall for federal securities laws violations ie the solv-ex kept its books on a june fiscal_year basis making of false and misleading statements regarding the company’s operations litigation involving solv-ex in october november and date solv-ex mr rendall and other officers of solv-ex were made defendants in class action suits brought by solv-ex shareholders alleging false and misleading statements relating to solv-ex in violation of both federal and new mexico securities laws the claims alleged in those lawsuits were recognized as claims in the joint bankruptcies or the action was stayed by reason of the chapter bankruptcy in the amended disclosure statement solv-ex expressed its intent to vigorously defend the actions filed against it and it stated its belief that those actions were without merit on date solv-ex sued certain individuals and entities in the u s district_court for the southern district of new york seeking damages in excess of dollar_figure million for actions intended to further the defendants’ short selling schemes the suit was dismissed without prejudice because of the bankruptcy proceedings in the amended disclosure statement solv-ex stated its intent to refile the suit following its discharge from bankruptcy in october and date solv-ex brought suits the sec did commence such an action in federal district_court on date against deutsche bank and others with a potential recovery_of dollar_figure million which accused the defendants of actions that had negatively affected the value of its stock solv-ex’s operations after discharge from bankruptcy because of a change in the venezuelan government in late that led to the dissolution of one of solve-ex’s prospective venezuelan partners the venezuelan project for the commercialization of solv-ex’s ti02s technology never materialized upon emerging from bankruptcy in date solv-ex retained its technologies and other assets including the land office building research facility pilot plant acid plant and machinery and equipment in albuquerque new mexico plus various tax refunds and other claims it retained employees to oversee its continued research_and_development efforts with respect to its technologies solv-ex continued to seek funding for future operations and to that end in date it raised dollar_figure through a private_placement of big_number shares of new common_stock and big_number stock warrants at the time of the trial solv-ex had never earned a profit had not produced for sale any oil or other products and had not had any sales from its research_and_development technologies nor had it been successful in recovering any amount from any lawsuit moreover as of date it still was remiss in filing many of its required sec forms 10-k and 10-q for the years through on date mr rendall resigned as ceo and chairman of the board_of solv-ex and he was replaced in both roles by frank ciotti mr ciotti who had previously been the company’s chief financial officer solv-ex’s financial statements the record does not contain any financial statements in particular there is no balance_sheet reflecting solv-ex’s financial position as of date a set of unaudited financial statements is attached as an exhibit to the amended disclosure statement those statements include a balance_sheet for solv-ex and subsidiaries10 as of date which shows total assets of dollar_figure and total liabilities of dollar_figure1 an independent auditor’s report dated date contains an audited balance_sheet for solv-ex and subsidiaries as of date it shows total assets of dollar_figure and total liabilities of dollar_figure included in liabilities is the dollar_figure million loan that was subsequently satisfied by mr rendall’s receipt of big_number shares of solv-ex common_stock for a period including at least a part of solv-ex conducted research_and_development activities through two subsidiary corporations and it used a third subsidiary to supply employees to run its initial stage plant during solv-ex’s largest debt obligation was a dollar_figure million convertible debenture held by phemex establishment phemex a liechtenstein entity which was created on date under a convertible loan agreement solv-ex was prepared to assert offsetting claims against phemex and its affiliates phemex failed to file a proof_of_claim in either the u s or the canadian bankruptcy by the deadlines established for such filings date in the u s bankruptcy therefore phemex was deemed to have waived its claim entirely and the claim was disallowed in the joint bankruptcies trading in solv-ex common_stock before the joint bankruptcies the principal market in which solv-ex’s common_stock was traded was the nasdaq small-cap market as a result of developments in the bankruptcy proceedings nasdaq delisted the solv-ex common_stock on date thereafter the stock traded over the counter in what is commonly referred to as the pink sheets during the first quarter of solv-ex common_stock traded between a high of dollar_figure and a low of dollar_figure a share during the succeeding quarter ended date which included merrill lynch’s sales of pledged stock solv-ex common_stock traded between a high of dollar_figure5 and a low of dollar_figure a share as of date the stock was trading over the counter at approximately dollar_figure a share the stock continued to trade over the counter in and averaged at or near dollar_figure a share for the trading days immediately prior to the end of date on date the stock traded at dollar_figure5 a share petitioners’ return and amended returns on the schedule d capital_gains_and_losses attached to their original return filed date petitioners used a lifo last stock purchased first stock sold method for determining mr rendall’s basis in the big_number shares of solv-ex common_stock pledged to and sold by merrill lynch petitioners reported total basis for those shares of dollar_figure and total gain of dollar_figure dollar_figure - dollar_figure on date date and date petitioners filed four amended returns the first through fourth amended returns dollar_figure all of the amended returns report a net_loss for and claim a refund of dollar_figure petitioners’ total_tax payments for that year there are differences among them however particularly with respect to both the amounts of loss and the bases for the loss the first amended_return differs from the original return by claiming a nonbusiness_bad_debt deduction short-term_capital_loss for the worthlessness of the dollar_figure million loan the second both the third and the fourth amended returns were filed on date amended_return claims a business_bad_debt deduction ordinary_loss for the worthlessness of the dollar_figure million loandollar_figure the third amended_return adds a claim for a worthless_stock loss attributable to the worthlessness of mr rendall’s solv-ex common_stock remaining after merrill lynch’s sale of the pledged shares that deduction results in a pro tanto decrease in the capital_gain and increase in the net_loss reported on the first and second amended returns on the schedule d attached to the fourth amended_return petitioners omit the gain from merrill lynch’s sale of the pledged solv-ex common_stock instead they claim a worthless_stock loss equal to mr rendall’s total cost_basis in all of his solv-ex shares including the shares pledged to merrill lynch in the explanation of changes to income deductions and credits petitioners describe the purpose of the fourth amended_return as follows to writeoff solv-ex worthless_stock and remove sales proceeds from merrill lynch’s sale of the pledged shares which taxpayer incorrectly reported that change results in a net_capital_loss for deducted to the extent of dollar_figure pursuant to sec_1211 and a substantial increase in the first and second amended returns report the same net_loss nonetheless assuming there was a bad_debt the business versus nonbusiness_bad_debt issue is not moot because the resolution of that issue directly bears upon the amount of petitioners’ net_operating_loss_carryback carryover from petitioners’ total net_loss over the net_loss reported on the third amended_return i burden_of_proof opinion petitioners argue that pursuant to sec_7491 the burden_of_proof has shifted to respondent with respect to all of the factual issues petitioners further argue that respondent conceded at trial that he bears the burden_of_proof on all issues except the lifo fifo basis issue and that respondent bears the burden_of_proof on that issue as well because petitioners have met the preconditions of sec_7491 on that issue generally a taxpayer in this court bears the burden_of_proof rule a in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted see 116_tc_438 bernardo v commissioner tcmemo_2004_199 n sec_7491 imposes certain prerequisites to the application of sec_7491 including that the taxpayer must have complied with the requirements under the internal_revenue_code to substantiate any item sec_7491 at trial respondent conceded that the preconditions set forth in sec_2 sec_7491 have been met with the exception of the fact that the taxpayer has not maintained or provided records necessary for the identification of the sale of the stock pertaining to the lifo fifo issue that is not a concession by respondent that he bears the burden_of_proof on all issues except the lifo fifo basis issue it is merely a concession that petitioners have satisfied the sec_7491 prerequisites to the application of sec_7491 to those issues respondent argues that petitioners retain the burden_of_proof on all issues because they have failed to present credible_evidence in support of their position on each issue as required by sec_7491 as discussed infra petitioners have failed to introduce credible_evidence that they are not taxable on the sale of big_number shares of solv-ex common_stock pledged to merrill lynch they may determine mr rendall’s basis in those shares under the lifo_method for determining cost_basis and the dollar_figure million loan and mr rendall’s solv-ex common_stock became worthless in therefore petitioners retain the burden_of_proof with respect to those issues pursuant to rule a a burden that because of the absence of credible_evidence petitioners cannot sustain see bernardo v commissioner supra at n ii attribution to mr rendall of the sale proceeds from merrill lynch’s sale of pledged solv-ex common_stock on brief petitioners argue that because merrill lynch sold big_number of the pledged shares for their own purposes ie for merrill lynch’s protection of their massive short position the income from that sale is taxable to merrill lynch petitioners further argue that because those shares had been reissued in merrill lynch’s name before their sale by merrill lynch merrill lynch should bear the tax consequences on such sale petitioners discount the fact that the shares were acquired by merrill lynch pursuant to the pledge agreement on the ground that that agreement was fraudulently procured in light of all the facts in response to petitioners’ arguments respondent argues that the pledge agreement was valid under it mr rendall as pledgor retained ownership of the pledged shares the proceeds from the sale of pledged shares were used to discharge mr rendall’s indebtedness to merrill lynch and therefore benefited mr rendall and any reissuance of pledged shares in merrill lynch’s name was done to facilitate merrill lynch’s sale of the shares as pledgee not to transfer ownership of the pledged shares to merrill lynch respondent concludes therefore in light of the facts the gain from the sale of such stock is properly taxable to mr rendall we agree with respondent there is no evidence in the record to indicate that the pledge agreement was fraudulently procured as petitioners allege nor is there any evidence that merrill lynch sold the big_number shares of pledged solv-ex common_stock in any capacity other than as a pledgee in order to satisfy mr rendall’s debt to it merrill lynch sold only enough shares to satisfy mr rendall’s outstanding debt obligation under his margin loan accountdollar_figure the remaining pledged shares were returned to mr rendall within month from the last sale of pledged stock those circumstances suggest that merrill lynch’s sole purpose in securing the pledge of solv-ex common_stock from mr rendall and his sole purpose in pledging that stock was to provide security for the repayment of his debt to merrill lynch and we so find petitioners suggest that merrill lynch’s demand for repayment of the margin loan was unwarranted because at that time the value of the pledged shares was over dollar_figure million and on date merrill lynch demanded repayment by mr rendall of dollar_figure plus all accrued interest the sale of big_number pledged shares between may and date generated net sales proceeds of dollar_figure there is no evidence that merrill lynch paid to mr rendall or that mr rendall demanded from merrill lynch the dollar_figure difference therefore we infer that that difference constituted all or a portion of the accrued interest referred to in merrill lynch’s date letter to mr rendall solv-ex had recently demonstrated at its initial stage plant the viability of its oil sands technology merrill lynch’s motivation for demanding repayment of the margin loan when it did is irrelevant pursuant to the pledge agreement mr rendall’s margin loan was payable on demand and there is no dispute that he failed to repay the loan during the period merrill lynch allotted for repayment also mr rendall benefitted by having his debt to merrill lynch discharged by the sale of pledged sharesdollar_figure as the pledgor of the solv-ex common_stock held by merrill lynch mr rendall remained the owner of and therefore was taxable on merrill lynch’s sale of the pledged shares as stated by the court_of_appeals for the first circuit in 150_f2d_179 1st cir a pledgee who has not foreclosed has only a special interest or property in the stock during the continuance of the pledge the pledgor retains the title and gains from sales of the collateral are taxed to the pledgor see also joyce v commissioner petitioners do not address the consequence of the discharge of mr rendall’s indebtedness to merrill lynch if merrill lynch pursuant to petitioners’ theory sold the solv-ex shares in question for its own account on brief petitioners claim the proceeds were assigned to cover rendall’s debt to merrill lynch perhaps petitioners’ position is that they sustained a theft_loss equal to their basis in the shares sold and an item of ordinary_gross_income equal to the amount of debt discharged see sec_61 sec_165 t c 37_bta_763 iii mr rendall’s basis in the pledged stock sold by merrill lynch the lifo fifo basis issue both parties cite sec_1_1012-1 income_tax regs in support of their respective positions regarding mr rendall’s cost_basis for the big_number shares of solv-ex common_stock sold by merrill lynch that provision states in pertinent part as follows sec_1_1012-1 basis_of_property c sale of stock in general if shares of stock in a corporation are sold or transferred by a taxpayer who purchased or acquired lots of stock on different dates or at different prices and the lot from which the stock was sold or transferred cannot be adequately identified the stock sold or transferred shall be charged against the earliest of such lots purchased or acquired in order to determine the cost or other basis of such stock if on the other hand the lot from which the stock is sold or transferred can be adequately identified the rule stated in the preceding sentence is not applicable as to what constitutes adequate identification see subparagraphs and of this paragraph identification of stock an adequate identification is made if it is shown that certificates representing shares of stock from a lot which was purchased or acquired on a certain date or for a certain price were delivered to the taxpayer’s transferee except as otherwise provided in subparagraph or of this paragraph such stock certificates delivered to the transferee constitute the stock sold or transferred by the taxpayer thus unless the requirements of subparagraph or of this paragraph are met the stock sold or transferred is charged to the lot to which the certificates delivered to the transferee belong whether or not the taxpayer intends or instructs his broker or other agent to sell or transfer stock from a lot purchased or acquired on a different date or for a different price identification on confirmation document i where the stock is left in the custody of a broker or other agent an adequate identification is made if -- a at the time of the sale or transfer the taxpayer specifies to such broker or other agent having custody of the stock the particular stock to be sold or transferred and b within a reasonable_time thereafter confirmation of such specification is set forth in a written document from such broker or other agent stock identified pursuant to this subdivision is the stock sold or transferred by the taxpayer even though stock certificates from a different lot are delivered to the taxpayer’s transferee petitioners argue that merrill lynch’s actions in selling big_number of the pledged shares precluded mr rendall from making any identification at or about the time of the sale by merrill lynch and that their first opportunity to identify the shares sold was in connection with the preparation and filing of their return petitioners conclude that they made adequate identification of the shares sold on schedule d of their return respondent argues that mr rendall was well aware that merrill lynch intended to sell a portion of the pledged stock to satisfy his margin loan debt and d espite knowing of merrill lynch’s intentions petitioners made no attempt to comply with the adequate identification requirements respondent concludes that because a t the time of the sale mr rendall failed to specify to merrill lynch the shares to be sold as required by sec_1_1012-1 income_tax regs there was no adequate identification of the sold shares therefore mr rendall’s cost_basis in those shares must be determined by applying the fifo method again we agree with respondent the date correspondence described supra involving merrill lynch solv-ex and counsel for each demonstrates that the two sides were in communication before the sale of pledged shares in late may when the sale of pledged shares appeared inevitable solv-ex on behalf of mr rendall could have identified to merrill lynch the shares to be sold eg by making that identification in the date letter from counsel for solv-ex to counsel for merrill lynch acknowledging the transfer of the pledged shares to merrill lynch’s name in fact mr rendall testified at trial that he could have identified the stock to be sold at or before the time of sale therefore we find that mr rendall was not precluded by merrill lynch from identifying those shares at the time of the sale which would have satisfied the requirements of sec_1_1012-1 income_tax regs mr rendall’s testimony and an unobjected-to proposed finding of fact based upon that testimony establish that he purchased million of the big_number shares pledged to merrill lynch in for cent a share and we have so found petitioners also do not object to respondent’s proposed finding of fact that the stock certificates given to merrill lynch for the remaining big_number pledged shares represented shares mr rendall purchased at various times after and we have so found because the selling shareholder may do no more than select and identify shares for sale from among the shares left in the custody of a broker or other agent no more than big_number of the big_number pledged shares merrill lynch sold on mr rendall’s behalf could have been identified by him as having been purchased for more than cent a share sec_1_1012-1 income_tax regs thus at least big_number big_number - big_number of the sold shares had a cost_basis to mr rendall of cent a share see also 617_f2d_323 2d cir affg 69_tc_925 moreover mr rendall failed to adequately identify the other big_number pledged shares sold by merrill lynch petitioners’ purported identification on their originally filed and amended returns was inadequate for two reasons those returns did not specify which of mr rendall’s shares purchased after at more than cent a share constituted the big_number shares pledged to merrill lynch and even if those shares had been identified on petitioners’ returns that identification would not have been timely since it would not have been a t the time of the sale as required by sec_1_1012-1 income_tax regs see also 92_tc_1027 taxpayer not permitted to avoid application of the fifo method by waiting until the end of a year to allot specific sales to his general inventory of stocks in such a manner as to be most beneficial to him taxwise we hold that petitioners have failed to introduce credible_evidence that they adequately identified on a lifo basis any portion of the big_number pledged shares sold by merrill lynch therefore we sustain respondent’s application of the fifo method for determining mr rendall’s basis in those shares because the number of pledged shares constituting shares mr rendall purchased for cent a share in at the initial offering of solv-ex common_stock million was well in excess of the big_number pledged shares sold by merrill lynch respondent properly determined that mr rendall’s fifo basis in the sold shares was dollar_figure big_number x cent and that petitioners’ long-term_capital_gain on the sale of those shares was dollar_figure dollar_figure - dollar_figure iv bad_debt deduction a law sec_166 allows a deduction for any debt which becomes worthless within the taxable_year to provide credible_evidence of worthlessness in petitioners must show that the dollar_figure million loan had value at the beginning of and became worthless during that year 106_tc_184 affd in part revd in part on other grounds and remanded 318_f3d_924 9th cir the determination depends upon the particular facts and circumstances of each case although generally the year of worthlessness is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery id pincite see also estate of mann v united_states 731_f2d_267 5th cir 14_tc_1282 a taxpayer must provide evidence of lack of potential as well as liquid value by yearend and the taxpayer’s unsupported opinion that the debt became worthless in a particular year by itself will not normally be accepted as proof of worthlessness see 53_tc_491 affd 467_f2d_47 9th cir b analysi sec_1 introduction in support of their entitlement to a bad_debt deduction for the worthlessness of the dollar_figure million loan petitioners argue that as of date solv-ex was in bankruptcy in both the united_states and canada it had committed to sell all of its canadian operating_assets plant and equipment and leases at a substantial loss it was insolvent its technology was without value and it had no past present or prospective future earnings ie it had no realistic viable plan to pursue its business other than the incorrigible and hopeless optimism of its founder and chairman john rendall although there is no doubt that solv-ex was in a serious financial bind and faced an extremely uncertain future as of date for the reasons discussed infra we agree with respondent that t he facts do not establish that all reasonable hope of any future satisfaction on the loan was lost in the bankruptcy reorganizations both the u s and canadian bankruptcy proceedings constituted reorganizations not liquidating bankruptcies when a bankruptcy reorganization eg under chapter of the united_states bankruptcy code continues without objection from the creditors of the bankrupt there is a strong presumption that the reorganization is not hopeless and that the creditors will receive at least partial repayment of the bankrupt’s debts see 126_f2d_588 2d cir barrett v commissioner tcmemo_1996_199 affd without published opinion 107_f3d_1 1st cir in the present case that presumption is consistent with the evidence although solv-ex was required to sell all of its canadian operating_assets and leases in order to raise cash it still retained ownership of its hydrocarbon mineral and metal extraction technologies numerous patents in the united_states canada and elsewhere covering those technologies both for oil sands and oil shale the retained technology and land in albuquerque new mexico containing a research facility office space a pilot plant an acid plant and machinery and equipment it also continued to employ research engineers the existence of those retained assets and personnel suggests that as of the end of solv-ex was in a position to continue its attempts to become a successful operating company after it emerged from bankruptcy at trial mr rendall testified that the retained technology was not marketable as of date because of his loss of credibility attributable to the sec investigation mr rendall also testified however that the retained technology still had substantial intrinsic value which would become apparent to the marketplace once his credibility was restored through proven usefulness of the technology in extracting minerals we interpret that testimony to be an acknowledgment by mr rendall that the retained technology had potential value to solv-ex sufficient to enable it to emerge from bankruptcy as a viable company mr rendall further testified that the patents were worthless without his knowledge of how to make them work but assuming arguendo that the patents were useless without mr rendall’s knowhow in exploiting them it is undisputed that as of date mr rendall was still the ceo of solv-ex and that in mr rendall’s own words he and the patents were united for the future another reason for at least cautious optimism as of date regarding solv-ex’s prospects for financial recovery was the potential commercialization of solv-ex’s ti02s technology a titanium dioxide substitute for whitening paper and other materials hereinafter included in the term retained technology mr rendall testified that they had the product in date that it was an excellent product and that in date he went to venezuela where the following april and may he was able to enter into two mou’s with venezuelan companies for the production and marketing of pigment using the ti02s technologydollar_figure we infer from mr rendall’s testimony and from the representation in the amended disclosure statement filed in the u s bankruptcy proceeding on date that aspects of the ti02s technology had been demonstrated previously in the solv-ex research and pilot plant facility in albuquerque that the technology was either developed or in the final stages of development as of date solv-ex’s plan_of_reorganization was approved by both the u s and canadian bankruptcy courts in whereupon solv-ex emerged from the joint bankruptcies and thereafter continued to operate moreover under the plan mr rendall received big_number shares of new solv-ex common_stock in discharge of the dollar_figure million loan plus interest because the number of shares mr rendall received was based upon the actual bid price for solv-ex common_stock on the date immediately prior to the date of receipt cents a share those shares obviously had a value greater than zero upon receipt by mr rendall lastly mr rendall testified at trial that the lawsuits commenced in against deutsche bank and others after solv- ex’s discharge from bankruptcy entailed the potential recovery_of dollar_figure million for solv-ex although the arrangements for commercializing the ti02s technology in venezuela solv-ex’s emergence from bankruptcy the conversion to common_stock of the dollar_figure million loan and the suits against deutsche bank and others all occurred in we may take cognizance of subsequent events in confirming whether a debt becomes worthless in a particular year 77_tc_582 petitioners have not persuaded us that the joint bankruptcies were identifiable events demonstrating the worthlessness of the dollar_figure million loan as of date sale of solv-ex’s canadian operating_assets and leases although solv-ex’s forced sale to koch of a 78-percent interest in its canadian operating_assets and leases was certainly a setback for the company for the reasons discussed in the prior section that sale to which solv-ex was committed as of date did not eliminate the realistic hope that solv-ex would be able to recommence operations in the future and become profitable in fact the cash raised by that sale and by solv-ex’s sale of the remaining 12-percent interest in its canadian operating_assets and leases helped enable solv-ex to discharge substantially_all of its non-subordinate non-debenture debts thereby enhancing the prospects for its eventual recovery moreover that is true whether the sale was at a gain at break- even or at a loss as petitioners allege we find that the anticipated sale of solv-ex’s canadian operating_assets and leases was not an identifiable_event indicating the worthlessness of the dollar_figure million loan as of date insolvency as noted supra there are no financial statements in evidence that reflect solv-ex’s financial position as of date the only evidence indicating solv-ex’s insolvency as of that date is mr ciotti’s unsubstantiated trial testimony that solv-ex’s loss on its sale of canadian operating_assets and leases to koch resulted in a negative net_worth from the koch transaction of dollar_figure million at date the financial statements that are in evidence show solv-ex to have been solvent as of date and insolvent by less than the dollar_figure million owed to mr rendall as of date neither mr ciotti’s testimony nor the balance sheets in evidence take into account solv-ex’s off-balance-sheet assets eg the retained technology the value of which obviously would have had a favorable impact on solv-ex’s financial condition at any point even if solv-ex was technically insolvent at the end of there is no evidence that the insolvency was so extreme as to cause grounds for abandoning any hope of recovery milenbach v commissioner t c pincite a debtor’s poor financial condition including insolvency does not establish that the debt is worthless particularly where as in this case the debtor remains a going concern and there is a reasonable hope that its financial condition will improve in the not too distant future see 620_f2d_1176 6th cir affg 68_tc_213 56_tc_388 affd in part revd and remanded on another issue 478_f2d_1160 8th cir affd sub nom 478_f2d_731 8th cir 22_tc_959 also it does not appear that the unpaid dollar_figure million phemex loan was sufficient to cause mr rendall to abandon all hope of recovery on the dollar_figure million loan in the amended disclosure statement solv-ex represented that it was prepared to assert offsetting claims against phemex and its affiliates and as of date phemex had not filed a proof_of_claim as noted supra phemex did not file a proof_of_claim by the date deadline and therefore waived its claim entirely assuming arguendo that solv-ex was technically insolvent as of date that insolvency was not an identifiable_event indicating the worthlessness of the dollar_figure million loan as of date whether solv-ex’s technology was without value as discussed in section iv b supra the evidence indicates that the retained technology had substantial potential value as of date therefore it cannot be considered worthless as of that date absence of prior earnings or a viable business plan for the future a absence of prior earnings a history of continuous operating losses like insolvency does not represent an identifiable_event indicating the worthlessness of the loss corporation’s indebtedness as in the case of insolvency the argument against worthlessness is particularly strong when the debtor is still operating and is taking steps to become profitable see 37_tc_347 affd 310_f2d_815 3d cir trinco indus inc v commissioner supra pincite ockrant v commissioner tcmemo_1966_60 b business plan as discussed supra solv-ex presented a comprehensive business plan in the amended disclosure statement that plan centered on the exploitation of the retained technology and was expected to generate a positive cash_flow by the plan was a key component of the plan_of_reorganization that was approved by bankruptcy courts in both the united_states and canada although the evidence indicates that as of the trial date date all efforts to bring that plan to fruition have been unsuccessful it does not reveal the reasons for that lack of success more significantly there is no evidence that that lack of success was foreseeable when the plan was formulated during the period of the joint bankruptcies date to date certainly the failure of what appeared to be a promising project in venezuela for the commercialization of the ti02s technology caused by a change in the venezuelan government in late was unforeseen and was in mr rendall’s own words a circumstance beyond my control moreover the fact that solv-ex was still in existence at the time of trial with mr ciotti rather than mr rendall at the helm indicates that as late as date there was still some hope for solv-ex’s financial success we find that petitioners have failed to present credible_evidence in support of their argument that the plan_of_reorganization reflected nothing more than the incorrigible and hopeless optimism of john rendall c conclusion none of the factors petitioners cite is sufficient either alone or in combination to establish ie provide credible_evidence of the worthlessness of the dollar_figure million loan as of date nor do we see any other basis for a finding of worthlessness the sale by merrill lynch as pledgee of big_number shares of solv-ex common_stock the delisting of the stock from trading on the nasdaq small-cap market events which depressed the stock’s value making it more difficult to raise capital through the issuance of new shares the class action lawsuits and solv-ex’s sec problems all may have combined to place solv-ex under extreme financial stress but those events could not be viewed on date as necessarily eliminating for all time solv-ex’s ability to discharge pincite see 274_us_398 in sustaining a loss deduction the supreme court stated that t he taxing act does not require the taxpayer to be an incorrigible optimist least a portion of the dollar_figure million loan petitioners have not provided credible_evidence of worthlessness because we hold that petitioners have failed to provide credible_evidence that the dollar_figure million loan became worthless in it necessarily follows that petitioners are entitled to neither a dollar_figure million nonbusiness_bad_debt deduction nor a dollar_figure million business_bad_debt deduction for the alleged worthlessness arising in v worthless_stock loss a law sec_165 provides that if any security that is a capital_asset becomes worthless during the taxable_year the resulting loss shall be treated as a loss from the sale_or_exchange of a capital_asset sec_165 provides that the term security includes stock in a corporation the principles for establishing the worthlessness of stock in a particular taxable_year are virtually identical to the principles for establishing a worthless_debt those principles are succinctly set forth in 38_bta_1270 affd 112_f2d_320 7th cir as follows the ultimate value of stock and conversely its worthlessness will depend not only on its current liquidating value but also on what value it may acquire in the future through the foreseeable operations of the corporation both factors of value must be wiped out before we can definitely fix the loss if the assets of the corporation exceed its liabilities the stock has a liquidating value if its assets are less than its liabilities but there is a reasonable hope and expectation that the assets will exceed the liabilities of the corporation in the future its stock while having no liquidating value has a potential value and can not be said to be worthless the loss of potential value if it exists can be established ordinarily with satisfaction only by some identifiable_event in the corporation’s life which puts an end to such hope and expectation there are however exceptional cases where the liabilities of a corporation are so greatly in excess of its assets and the nature of its assets and business is such that there is no reasonable hope and expectation that a continuation of the business will result in any profit to its stockholders in such cases the stock obviously has no liquidating value and since the limits of the corporation’s future are fixed the stock likewise can presently be said to have no potential value where both these factors are established the occurrence in a later year of an identifiable_event in the corporation’s life such as liquidation or receivership will not therefore determine the worthlessness of the stock for already its value had become finally extinct citations omitted thus as in the case of a bad_debt deduction due to the worthlessness of a debt the taxpayer must show an absence of potential as well as liquid value by yearend in order to sustain a worthless_stock loss b analysis in support of their entitlement to a worthless_stock loss petitioners point to the same identifiable events that they relied upon in support of their claimed bad_debt deduction the joint bankruptcies the alleged insolvency as of date the sale of solv-ex’s canadian operating_assets and leases the alleged worthlessness of its technology and the alleged absence of either present or potential future earnings for the same reasons that none of the factors cited by petitioners is sufficient either alone or in combination to provide credible_evidence of the alleged worthlessness of the dollar_figure million loan see section iv b supra those factors fail to provide credible_evidence of the alleged worthlessness of the solv-ex common_stock mr rendall held on date petitioners also argue that despite continued over the counter trading of solv-ex’s common_stock via the pink sheets mr rendall’s stock was worthless as of date because of solv-ex’s inability to file delinquent forms 10-k and 10-q and mr rendall’s status as an officer of solv-ex with negative non-public insider information both of which rendered mr rendall’s solv-ex common_stock nontradable on the open market under federal securities laws lastly petitioners argue that the pink sheet value would have applied to trades of very small lots of stock--100 to share lots--and would have had no application to mr rendall there is no evidence aside from mr rendall’s testimony that he was prohibited from trading in solv-ex common_stock as of date although the correspondence between counsel for merrill lynch and counsel for mr rendall before the sale of pledged shares by merrill lynch implies that under sec rule mr rendall might have been restricted from selling his solv-ex shares petitioners stipulated without objection by respondent that the correspondence was offered for the limited purpose of showing the existence of a controversy over the sale of the stock by merrill lynch and not for the facts or legal opinions contained therein moreover mr rendall was not offered as a federal securities law expert therefore we find no credible_evidence in the record that mr rendall was restricted by law from selling his solv-ex shares over the counter as of date nor have petitioners furnished any evidence in support of their claim that the pink sheet value of the solv-ex common_stock as of date dollar_figure a share bore no relationship to the market_value of mr rendall’s shares on account of the small daily volume of trades even if we were to assume that solv-ex was trading in lots of to shares at the end of that fact would not establish the worthlessness of mr rendall’s shares at that time see 29_bta_928 the fact that the petitioner could not find any purchaser for his shares at the time he offered them for sale is not conclusive evidence that they were worthless 7_bta_927 the lack of a ready market for stock does not establish worthlessness see also ginsburg v commissioner tcmemo_1974_191 stock’s worthlessness rejected when based upon an sec ban on the trading of the stock in the united_states and the absence of any market for the stock ginsburg indicates that even if mr rendall had been subject_to sec restrictions on selling his solv-ex common_stock as of date that fact would not constitute conclusive evidence of worthlessness we agree because a contrary result ignores the potential marketability of the stock after date assuming arguendo that the delinquent forms 10-k and 10-q and or his insider status made it impossible for mr rendall to sell his solv-ex shares as of date it appeared probable at that time that solv-ex would be able to overcome those infirmities after in fact the amended disclosure statement specifically represents that t he company intends to file and expects that it will be able to file the delinquent reports or reports becoming due in the near future following confirmation of the plan and completion of an audit almost from its inception solv-ex constituted a development stage enterprise within the meaning of fas ie a company that had not yet commenced its planned principal operations yet despite a more than 15-year absence of sales or profits solv-ex common_stock was trading at dollar_figure a share on date as high as dollar_figure a share during the quarter ended date and at dollar_figure5 a share as late as date obviously for many years the market had been betting with varying degrees of optimism that solv-ex would be able to develop valuable technology commercialize it and eventually generate sales and profits and despite its many difficulties after merrill lynch’s sale of the pledged shares in late may and early date pincite yearend solv-ex still retained its technology and mr rendall remained guardedly optimistic that solv-ex by exploiting that technology could overcome its difficulties and attain financial success the market while understandably cautious did not entirely disagree as evidenced by the fact that the stock was still trading at dollar_figure a share on date that guarded optimism as of date based upon the potential commercialization of the retained technology was merely an extension of the optimism that had always attended the market’s estimate of solv-ex’s prospects for financial success investor faith in solv-ex’s technology provided value for its common_stock before date and it continued to do so as of that date moreover after the market continued to believe that there was at least a slim chance of a turnaround for solv-ex as evidenced in date by solv-ex’s ability to raise dollar_figure through a private_placement of big_number shares of common_stock and big_number warrants c conclusion petitioners have failed to provide credible_evidence that they are entitled to a deduction for the worthlessness in of mr rendall’s solv-ex common_stock vi conclusion to reflect the foregoing decision will be entered for respondent
